                                                                              08/19/2020
         Case 4:20-po-05093-JTJ Document 4 Filed 01/04/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

  UNITED STATES OF AMERICA,                VIOLATION:
                                           9712489
              Plaintiff,                   Location Code: M13

       vs.

  THEODORE J. HILFERTY,                    ORDER
              Defendant.


      Based upon the United States’ motion to accept the defendant’s payment of

a $45 fine and $30 processing fee for violation 9712489 (for a total of $75), and for

good cause shown, IT IS ORDERED that the $75 fine paid by the defendant is

accepted as a full adjudication of violation 9712489.

      IT IS FURTHER ORDERED that the initial appearance scheduled for

September 17, 2020, is VACATED.

      DATED this 19th
                 ___ day of August, 2020.


                                       ____________________________
                                       John T. Johnston
                                       United States Magistrate Judge
